This is a cause on contract for recovery of a broker's commission as against a corporation. The alleged authority of the secretary-treasurer of the corporation to contract for the corporation is denied under oath. As a rule the burden of proof rests on the plaintiff to establish a contract providing him a broker's commission. It is the general rule that a mere secretary-treasurer of a corporation is not an executive officer and has no authority to contract for a corporation. Measuring the alleged specific authorization sought to be established by written communications between plaintiff and the ministerial corporate officers, I conclude that no substantial specific authority was vested so as to bind the corporation.
Upon the issue of ratification of the contract, I find no evidence within the record to show that the corporation knew of the transaction between its secretary-treasurer and the plaintiff, and therefore, the mere act of the subsequent sale of the property by the corporation is not sufficient to establish ratification.